DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “R10a is the same as described in claim 1”.  Given that claim 5 depends from claim 1, Applicants are advised to delete this phrase from the claim. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites the phrase “R11 to R18 are the same as described in connection with R1 in claim 1”. Applicants are advised to amend this phrase to recite “R11 to R18 are the same as described in connection with R1”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “Y2 and R2 are the same as described in claim 1”. Given that claim 9 depends from claim 1, Applicants are advised to delete this phrase from the claim. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “R22 to R29 are the same as described in connection with R2 in claim 1”. Applicants are advised to amend this phrase to recite “R22 to R29 are the same as described in connection with R2”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “Y2 is the same described in claim 1”. Given that claim 10 depends from claim 1, Applicants are advised to delete this phrase from the claim. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “R21 to R25, R28, and R29 are the same as described in connection with R2 in claim 1”. Applicants are advised to amend this phrase to recite “R21 to R25, R28, and R29 are the same as described in connection with R2”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites the phrase “Z1 to Z4 and Z11 to Z13 are the same as described in connection with R2 in claim 1”. Applicants are advised to amend this phrase to recite “Z1 to Z4 and Z11 to Z13 are the same as described in connection with R2”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “Z1 to Z4 and Z11 to Z17 are the same as described in connection with R2 in claim 1”. Applicants are advised to amend this phrase to recite “Z1 to Z4 and Z11 to Z17 are the same as described in connection with R2”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 recites the phrase “the organometallic compound”. Applicants are advised to amend this phrase to recite “the at least one organometallic compound”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2018/0130956).

Regarding claim 1, Boudreault et al discloses a compound with the formula ([0100]):
M(LA)n(LB)m-n,
where M is Ir ([010]); m is three (3) and n is [1-3] ([0102]); and LB is a bidentate ligand and corresponds to ligand L2 in recited Formula 1 of the claims ([010]). The ligand LA1089, corresponds to ligand L1 in recited Formula (1) and has the following structure (Page 18):

    PNG
    media_image1.png
    370
    350
    media_image1.png
    Greyscale
,
where RA, RB, and RC are H; Y1 is N; and Y2 is C. The ligand corresponds to the ligand of recited Formula 2, i.e.

    PNG
    media_image2.png
    346
    352
    media_image2.png
    Greyscale
,
where X1 and X3-X8 are C; X2 is N; R1 and R2 are H. The ring CY2 is benzene, i.e. a first ring, and Y2 is C.
	Alternatively, the reference discloses ligand LA1090 (Page 18):

    PNG
    media_image3.png
    370
    350
    media_image3.png
    Greyscale

where RA and RC are H and RB given by RB1 is methyl ([0099]). The ligand corresponds to the ligand of recited Formula 2, i.e.

    PNG
    media_image2.png
    346
    352
    media_image2.png
    Greyscale
,
where X1 and X3-X8 are C; X2 is N; R1 is methyl; a1 is one (1); and R2 is H. The ring CY2 is benzene, i.e. a first ring, and Y2 is C.
	Alternatively, the reference discloses ligand LA1178 (Page 19):

    PNG
    media_image4.png
    370
    350
    media_image4.png
    Greyscale

where RC and RB are H and RA is given by RB1, where RB1 is methyl ([0099]). The ligand corresponds to the ligand of recited Formula 2, i.e.

    PNG
    media_image2.png
    346
    352
    media_image2.png
    Greyscale
,
where X1 and X3-X8 are C; X2 is N; R1 is H; a1 is one (1); and R2 is methyl; and a2 is two (2). The ring CY2 is benzene, i.e. a first ring, and Y2 is C.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, X2 is N.

Regarding claim 3, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the first ring is benzene.

Regarding claim 4, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, R1 and R2 are H.

Regarding claim 6, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image5.png
    180
    249
    media_image5.png
    Greyscale
,
is given by recited Formula CY1(2), i.e.

    PNG
    media_image6.png
    133
    159
    media_image6.png
    Greyscale
.

Regarding claim 7, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image7.png
    180
    273
    media_image7.png
    Greyscale
,
is given by recited Formula CY1-1, i.e.

    PNG
    media_image8.png
    124
    138
    media_image8.png
    Greyscale
.

Regarding claim 8, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a ligand where the recited group R2 is methyl. Thus, the ligand comprises a C1 alkyl as recited in the present claims.

Regarding claim 9, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image9.png
    167
    193
    media_image9.png
    Greyscale
,
corresponds to recited Formula CY2-1, i.e.

    PNG
    media_image10.png
    106
    109
    media_image10.png
    Greyscale
,
where Y2 is C and R2 is H.

Regarding claim 10, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the group:

    PNG
    media_image9.png
    167
    193
    media_image9.png
    Greyscale
,
corresponds to recited Formula CY2(1), i.e.

    PNG
    media_image11.png
    81
    73
    media_image11.png
    Greyscale
,
where Y2 is C.

Regarding claim 11, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ligand LB, corresponding to L2 of the present claims, has the formula ([0112]):

    PNG
    media_image12.png
    238
    139
    media_image12.png
    Greyscale
,
where Ra and Rb are H or an alkyl ([0110]). This ligand corresponds to recited Formula (3F), i.e.

    PNG
    media_image13.png
    303
    204
    media_image13.png
    Greyscale
,
where Y11 is C; Y12 is N, T21 is a single bond, CY11 is a benzene, i.e. a C6 carbocyclic group; CY12 is pyridine, i.e. C5 heterocyclic group; and Z1 and Z2 are H.

Regarding claim 12, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ligand LC, corresponding to L2 of the present claims, has the formula ([0115] – LC1):

    PNG
    media_image14.png
    113
    97
    media_image14.png
    Greyscale
.
This ligand corresponds to recited Formula 3-(1301), i.e.

    PNG
    media_image15.png
    229
    192
    media_image15.png
    Greyscale
,
where Z11-Z16 are H.
	Alternatively, the reference discloses that the ligand LC has the formula (Page 27 – LC13):

    PNG
    media_image16.png
    273
    153
    media_image16.png
    Greyscale
.
This ligand corresponds to recited Formula 3-(1301), i.e.

    PNG
    media_image15.png
    229
    192
    media_image15.png
    Greyscale
,
where Z11, Z14, and Z17 are H. The pair Z12 and Z13 and the pair Z15 and Z16 are joined to form cyclohexane, i.e. a C6 carbocyclic group.
	Alternatively, the reference discloses that the ligand LC has the formula (Page 27 – LC7):

    PNG
    media_image17.png
    248
    161
    media_image17.png
    Greyscale
.
This ligand corresponds to recited Formula 3-(1301), i.e.

    PNG
    media_image15.png
    229
    192
    media_image15.png
    Greyscale
,
where Z12, Z15, and Z17 are H; Z11, Z13, Z14, and Z16 are isopropyl groups.

Regarding claim 13, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, Z11, Z13, Z14, and Z16 in recited Formula 3-1(301) are isopropyl groups. Accordingly, the ligand meets Condition 2 of the claims, i.e. at least one of Z11 to Z16 is an unsubstituted C2-60 alkyl group.

Regarding claim 14, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the pair Z12 and Z13and the pair Z15 and Z16 in recited Formula 3-1(301) are joined to form cyclohexane, i.e. a C6 carbocyclic group. Accordingly, this ligand satisfies recited Condition 4 of the claims.

Regarding claim 12, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ligand LC, corresponding to L2 of the present claims, has the formula ([0115] – LC1):

    PNG
    media_image14.png
    113
    97
    media_image14.png
    Greyscale
.
Thus, the reference discloses Compound 661 of the claims, i.e.

    PNG
    media_image18.png
    196
    306
    media_image18.png
    Greyscale
.

Regarding claim 16, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the following organic light emitting device ([0043] - Figure 1): 

    PNG
    media_image19.png
    602
    630
    media_image19.png
    Greyscale
,
where the anode (115) corresponds to the first electrode and the cathode (160) corresponds to the second electrode. Layers 120- 155 correspond to the recited organic layer and comprise a light emitting layer (135).

Regarding claim 17, Boudreault et al teaches all the claim limitations as set forth above. Additionally, it is noted that the first electrode is an anode, the second electrode is a cathode. The device further comprises a hole transport region (layers 120-130) between the anode and light emitting layer and an electron transport region (layers 140-150) between the cathode and the light emitting layer. The hole transport region comprises a hole injection layer (layer 120) and an electron blocking layer (layer 130). The electron transport region comprises a hole blocking layer (layer 140) and an electron transport layer (layer 145).

Regarding claim 18, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the light emitting layer comprises the disclosed compound.

Regarding claim 19, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host ([0122]). The amount of the host is greater than the disclosed organometallic compound, i.e. Page 121 – Table 2 discloses a light emitting layer (EML) comprises 18 wt. % of the host (H) and 3 wt. % of the emitter compound.

Regarding claim 20, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a flat panel display comprising the disclose organic light emitting device, i.e. an electronic apparatus ([0119]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claim 5 would be allowable over the “closest” prior art Boudreault et al (US 2018/0130956) for the reasons set forth below.

Boudreault et al discloses a compound with the ligand:

    PNG
    media_image1.png
    370
    350
    media_image1.png
    Greyscale
,
where RA, RB, and RC are H; Y1 is N; and Y2 is C; or ligand LA1090:

    PNG
    media_image3.png
    370
    350
    media_image3.png
    Greyscale

where RA and RC are H and RB is methyl ([0099]); or LA1178 :

    PNG
    media_image4.png
    370
    350
    media_image4.png
    Greyscale

However, these ligands do not correspond to ligands CY1-A to CY1-C, i.e.

    PNG
    media_image20.png
    179
    570
    media_image20.png
    Greyscale

as required by claim 5. 
	Furthermore, it is noted that while the reference discloses a ligand with the formula:

    PNG
    media_image21.png
    213
    202
    media_image21.png
    Greyscale
,
where R is given as:

    PNG
    media_image22.png
    177
    287
    media_image22.png
    Greyscale
,
the reference discloses that no two (2) adjacent substituents of R4 join to form a ring. Accordingly, the reference teaches away from the ligand structures as recited in claim 5 and does disclose or suggest ligand CY1-A to CY1-C as required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767